Citation Nr: 0611577	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach disorder 
(claimed as sensitive stomach, ulcers and loss of appetite).

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for a disorder 
requiring blood transfusions.

4.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The appellant served on active duty from January 14, 1987 to 
February 6, 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  At his September 27, 2005 hearing and in a written 
statement executed on the same date, the veteran requested 
withdraw of the appeal concerning reopening a claim for 
service connection for a stomach disorder, and entitlement to 
service connection for prostate cancer and for a disorder 
requiring blood transfusions.

2.  Competent evidence in the record does not clearly and 
unmistakably show that the veteran's psychiatric disability 
of schizophrenia pre-existed service.

3.  Schizophrenia is not shown to be related to events 
incurred during active service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issues of reopening a claim for 
service connection for a stomach disorder, service connection 
for prostate cancer, and service connection for a disorder 
requiring blood transfusions have been met and those claims 
are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005). 

2.  The presumption of soundness at entry into service is not 
rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2005); 
VAOPGCPREC 3-2003 (O.G.C. Prec. 3-2003).

3.  Schizophrenia was not incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of New and Material and Service Connection 
Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2005).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2005).  

In this case, the veteran expressly withdrew his appeal 
concerning reopening a claim for service connection for a 
stomach disorder, service connection for prostate cancer, and 
service connection for a disorder requiring blood 
transfusions during his September 2005 hearing and in a 
written statement executed on the same date.  Accordingly, 
the Board does not have jurisdiction to review the appeal 
concerning these issues, and the veteran's appeal of these 
issues is dismissed without prejudice.



II.  Entitlement to Service Connection for Schizophrenia

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination.  The presumption of soundness may be rebutted 
where clear and unmistakable evidence demonstrates both that 
the condition existed before service and that the condition 
was not aggravated by such service.  See 38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 3-2003).

A pre-existing condition will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  There is a presumption of 
aggravation if the disability increased in severity during 
service, but the presumption does not apply when there is no 
such increase.  The presumption of aggravation may be 
rebutted by clear and unmistakable evidence that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  
The requirement of an increase in disability applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153 and does not apply to determinations 
concerning the presumption of soundness under 38 U.S.C.A. § 
1111 discussed above.  See VAOPGCPREC 3-2003 (O.G.C. Prec. 3-
2003).

Evidence indicates that the veteran suffered from a major 
psychological trauma early in life.  Also, in his September 
2005 hearing transcript, he indicated that he first started 
to "hear voices" before service in 1986.  However, there is 
not clear and unmistakable evidence that the veteran's 
diagnosed paranoid schizophrenia pre-existed his military 
service or that the condition was not aggravated by such 
service.  Service medical records are void of any complaint, 
treatment, or diagnosis for schizophrenia.  Consequently, the 
Board finds that the presumption of soundness at entry into 
service is not rebutted by the evidence of record. 

Therefore, the Board will consider the veteran's claim for 
entitlement to service connection on a direct basis.  Service 
medical records do not reflect that the veteran suffered from 
schizophrenia while in service.  While medical evidence of 
record shows that the veteran currently suffers from paranoid 
schizophrenia, competent medical evidence of record does not 
show that he suffers from a psychiatric disability 
etiologically related to disease, injury, or events during 
his active service.  The veteran was treated for psychiatric 
symptomatology in January 1988, less than a year after 
separation from service.  However, the veteran is not 
entitled to be considered for presumptive service connection 
for psychosis under 38 C.F.R. §§ 3.307 and 3.309 based on his 
dates of verified active service.  Consideration for 
presumptive service connection under this section requires a 
minimum of 90 days of active service during a period of war 
or after December 31, 1946.  In this case, the veteran's 
dates of verified active service indicate that he is not 
entitled to be considered for presumptive service connection.  

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Service connection 
for schizophrenia is not warranted.

III. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's service connection claim was received in March 
2003.  Thereafter, in a September 2003 rating decision the RO 
denied the veteran's claim for entitlement to service 
connection for schizophrenia.  Section 5103(a) notice was 
sent to the veteran both before and after the RO's decision 
that is the basis for this appeal.  

Letters dated in May 2003 and December 2003 from VA complied 
with the four notice requirements listed above.  Moreover, to 
the extent that the veteran was not specifically advised to 
submit any pertinent evidence in his possession by the 
letters, he was given the text of 38 C.F.R. § 3.159 in the 
January 2004 statement of the case (SOC).  Consequently, he 
was aware of this provision.  

Nevertheless, the Board finds that any defect with respect to 
the timing of the section 5103(a) notice was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, after the notice 
was provided, the case was readjudicated in a June 2005 
supplemental statement of the case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Moreover, the veteran has not shown or alleged any 
prejudice in the content of the notice concerning this issue.


Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
service connection claim for schizophrenia, but was not given 
notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, service personnel records, and 
private outpatient and inpatient treatment records have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, the Board notes that a VA 
examination was not ordered to evaluate the veteran's claimed 
schizophrenia disability, as it was determined unnecessary 
after consideration of 38 C.F.R. § 3.159(c)(4) (2005).  

Finally, the Board notes that the veteran submitted a waiver 
of agency of original jurisdiction in March 2006, for 
consideration of pertinent evidence added to the record after 
the issuance of the June 2005 SSOC.  See 38 C.F.R. § 20.1304 
(2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

The appeal concerning reopening a claim for service 
connection for a stomach disorder (claimed as sensitive 
stomach, ulcers and loss of appetite) is dismissed.

The appeal concerning service connection for prostate cancer 
is dismissed.

The appeal concerning service connection for a disorder 
requiring blood transfusions is dismissed.

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


